Matter of Justin Timothy Ko (2018 NY Slip Op 07231)





Matter of Justin Timothy Ko


2018 NY Slip Op 07231


Decided on October 25, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: October 25, 2018

[*1]In the Matter of JUSTIN TIMOTHY KO, an Attorney. (Attorney Registration No. 5469804)

Calendar Date: October 22, 2018

Before: Garry, P.J., McCarthy, Devine, Aarons and Pritzker, JJ.


Justin Timothy Ko, Vancouver, Canada, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Per Curiam.
Justin Timothy Ko was admitted to practice by this Court in 2016 and lists a business address in Hong Kong with the Office of Court Administration. Ko now seeks leave to resign from the New York bar for nondisciplinary reasons (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) opposes the application by correspondence from its Chief Attorney.
As is noted by AGC, Ko is presently delinquent in his New York attorney registration requirements, having failed to register for the biennial period beginning in 2016 (see Judiciary Law § 468-a; Rules of the Chief Admin of Cts [22 NYCRR] § 118.1). Inasmuch as Ko is therefore subject to potential disciplinary action (see Judiciary Law § 468-a [5]; Rules of Professional Conduct [22 NYCRR 1200.0] rule 8.4 [d]; see also Matter of Attorneys in Violation of Judiciary Law § 468-a, 113 AD3d 1020, 1021 [2014]), he is ineligible for nondisciplinary resignation and his application must be denied (see Matter of Cluff, 148 AD3d 1346, 1346 [2017]; Matter of Bomba, 146 AD3d 1226, 1226-1227 [2017]). Further, any future application by Ko must be supported by proof of his full satisfaction of the requirements of Judiciary Law § 468-a and Rules of the Chief Administrator of the Courts (22 NYCRR) § 118.1 (see Matter of Frank, 146 AD3d 1228, 1228-1229 [2017]).
Garry, P.J., McCarthy, Devine, Aarons and Pritzker, JJ., concur.
ORDERED that Justin Timothy Ko's application for permission to resign is denied.